PER CURIAM.
AFFIRMED. See Westberry v. Moore, 772 So.2d 1208, 1209 (Fla.2000) (holding that a defendant who accepts the benefits of control release waives any argument that application of the control release program, in the form of the forfeiture of gain time, was an ex post violation because control release was enacted after the date of his or her offenses); Bowles v. Singletary, 698 So.2d 1201, 1204 (Fla.1997) (“[A]n affirmative election to accept a newly created program waives any potential ex post facto argument the petitioner may have had.”).
WOLF, KAHN and BENTON, JJ„ concur.